DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 09/05/2019, 10/23/2019, 12/09/2019, 02/06/2020, 11/03/2020, 05/26/2021, 06/25/2021, and 01/28/2022 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 02/17/2022 by Applicant’s Attorney, Robert Hyta.

The application has been amended as follows:

Claims: 

Cancel withdrawn claims 31-42.

1. A shear-assisted extrusion process for forming extrusions of a desired composition from a feedstock material, the process comprising: 
force to the same location on the feedstock material using a die with a scroll having a scroll face defining a plurality of apertures extending through the scroll, 
rotating the die and applying the axial extrusion force between the scroll face and the feedstock material to extrude the feedstock material through one or more of the apertures of the scroll of the die, wherein the scroll face further defines an [[having in]] inner diameter portion bounded by an outer diameter portion[[,]] and a member extending from a surface of the inner diameter portion beyond a surface of the outer diameter portion. 

4. The process of claim 1 wherein the member is conical [[in at least one cross section]]. 

6. The process of claim 5 wherein the structures are configured to direct the feedstock material outward from the member. 

8. A device [[from]] for performing shear assisted extrusion by applying a rotational shearing force and an axial extrusion force to the same location on a feedstock material, the device comprising: 
a die with a scroll having a scroll face with a plurality of apertures extending through the scroll and having [[in]] an inner diameter portion bounded by an outer diameter portion[[,]] and a member extending from a surface of the inner diameter portion beyond a surface of the outer diameter portion, wherein the die is configured to be rotated and have the axial extrusion force applied between the die and the feedstock material to extrude the feedstock material through the apertures of the scroll of the die. 

11. The device of claim 8 wherein the member is conical [[in at least one cross section]]. 

13. The device of claim 12 wherein the structures are configured to direct the feedstock material outward from the member. 


Specification:

[0070] In the present embodiment grooves 13, 15 on the face 12 of the die 10 direct plasticized material toward the aperture ports 17. Plasticized material then passes through the aperture ports [[12]] 17 wherein it is directed to a die bearing surface 24 within a weld chamber similar to conventional portal bridge die extrusion. In this illustrative example, material flow is separated into four distinct streams using four ports 17 as the billet and the die are forced against one another while rotating. 

[0071] While the outer grooves 15 on the die face feed material inward toward the ports 17, inner grooves 13 on the die face feed material radially outward toward the ports 17. In this illustrative example, one groove 13 is feeding material radially outward toward each port 17 for a total of four outward flowing grooves. The outer grooves 15 on the die surface 12 feed material radially inward toward the port 17. In this illustrative example, two sets of grooves are feeding material radially inward toward each port 17 for a total of eight inward feeding grooves 15. In addition to these two sets of grooves, a perimeter groove 19 on the outer perimeter of the die, shown in FIG. 2C, is oriented counter to the die rotation so as to provide back pressure thereby minimizing material flash between the container and die during extrusion. 

[0072] FIG. 2B shows a bottom perspective view of the portal bridge die [[12]]. In this view, the die shows a series of full penetration of ports 17. In use, streams of plasticized material funneled by the inward 15 and outward 13 directed grooves described above pass through these [[penetration portions]] ports 17 and then are recombined in a weld chamber [[21]] and then flow around a mandrel 18 to create a desired cross section. The use of scrolled grooves 13, 15, 19 to feed the ports 17 during rotation--as a means to separate material flow of the feedstock (e.g. powder, flake, billet, etc. . . . ) into distinct flow streams has never been done to our knowledge. This arrangement enables the formation of items with noncircular hollow cross sections. 

[0073] FIG. 3 shows a separation of magnesium alloy ZK60 into multiple streams using the portal bridge die approach during ShAPE processing. (In this case the material was allowed to separate for effect and illustration of the separation features and not passed over a die bearing surface for combination). Conventional extrusion does not rotate and the addition of grooves would greatly impede material flow. But when rotation is present, such as in ShAPE or friction extrusion, the scrolls not only assist flow, but significantly assist the functioning of a portal bridge die extrusion [[17]] and the subsequent formation of non-circular hollow profile extrusions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 8 is directed towards a shear-assisted extrusion process and a device for performing shear-assisted extrusion. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 8 respectively. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1 and 8: 
using a die to extrude a feedstock material through one or more apertures of the die by applying a rotational shearing force and an axial extrusion force to the same location on the feedstock material using a scroll of the die having a scroll face by rotating the die and applying an axial extrusion force between the scroll face and the feedstock material, wherein the scroll face has an inner diameter portion, outer diameter portion, and a member extending from a surface of the inner diameter portion beyond a surface of the outer diameter portion.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claims 1 and 8 as amended above:
US 2011/0309131 that discloses a friction stir welding tool (100, Fig 1-4) that has a scroll with a scroll face (see scroll grooves 14 and 20) including an inner diameter portion (pin 6) and an outer diameter portion (16) and a member (scribe cutter 10) extending from the inner diameter portion beyond the outer diameter portion; however, this reference does not disclose extruding the feedstock material through a die as claimed.
US 3,884,062 that discloses an extrusion process using a rotating outer die (226, Fig 19-20) and a stationary inner die (227), wherein the rotating outer die includes apertures (234) for extruding the material through the die; however, this reference does not disclose a scroll 

US 6,638,462 that discloses a die assembly for extruding plastic material wherein the die includes two complementary dies (16 and 22, Fig 1-3) that each include spiral-shaped channels (30 and 34) that lead the plastic material through passages (28) in the lower die; however, this reference does not disclose rotating either of the dies and therefore does not disclose applying a rotational shearing force and an axial extrusion force to the same location on a feedstock material by relatively rotating the die and the feedstock material.

Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729